Bell, Justice.
Slack appeals his convictions of the malice murder of Dennis Jacoway and of the possession of a firearm during the commission of a crime.1 We affirm.
The evidence would have authorized a jury to conclude that the following events occurred: The victim was the boyfriend of Deidra Huntley, who was Slack’s stepdaughter. At about 4:30 p.m. on February 21, 1988, the victim had a fight with Huntley, during which the victim struck Huntley. Slack obtained a pistol after learning of this fight. At about 5:30 p.m., the victim argued with Huntley through the front door of Slack’s apartment. Slack, who was carrying his pistol, approached the victim and told the victim to get away from his apartment. The victim walked down to the street, where he saw his mother and stepfather driving by and tried to flag them down. Slack followed the victim toward the street. Although the victim was unarmed and did not make any threatening moves toward Slack, Slack emptied his pistol at him. The victim died from multiple gunshot wounds.
In his only enumeration of error Slack contends that the evidence is insufficient to support his convictions of murder and of possession of a firearm during the commission of a crime. We conclude, however, that the evidence, viewed in the light most favorable to the state, is sufficient to support Slack’s convictions. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crimes occurred on February 21, 1988. Slack was indicted October 14, 1988. A jury found Slack guilty on May 16, 1989, and the court sentenced him that same day. Slack filed a motion for new trial on May 25, 1989. The court reporter certified the transcript on July 21, 1989. The trial court denied the motion for new trial on November 17, 1989. Slack did not appeal at that time, but was granted an out-of-time appeal on December 5, 1991. Slack filed his notice of appeal on January 3, 1992. The appeal was docketed in this Court on January 13, 1992. The appeal was submitted for decision without oral arguments on February 28, 1992.